Citation Nr: 9913883	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  97-03 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The veteran served on active duty from October 1969 to April 
1971.  He is seeking a disability rating in excess of 10 
percent for PTSD.  

This case was remanded in May 1998.  The RO was requested to 
schedule an examination, to obtain VA medical records, and to 
consider the portion of the VA SCHEDULE FOR RATING DISABILITIES 
concerning mental disorders that was amended, effective 
November 7, 1996.  See 61 Fed. Reg. 52695 (1996).  The 
veteran failed to report to his examination and failed to 
respond to a letter requesting information regarding current 
psychiatric treatment.  The RO did not obtain records from 
the Birmingham, Alabama, VA medical facility or consider the 
revised rating criteria. The United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court) has held that where evidence 
in support of the veteran's claim may be in his service 
record or other governmental records, the VA has the duty to 
obtain such records in order to develop fully the facts 
relevant to the claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
82 (1991).  Moreover, the Court has held, in Stegall v. West, 
11 Vet. App. 268 (1998) that a remand by the Court or the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain psychiatric 
treatment records dating from 1996 to the 
present from the Birmingham, Alabama, VA 
Medical Center.  All records obtained 
should be associated with the claims 
file.

2.  The RO should again consider the 
claim for an increased rating, taking 
into consideration the revised rating 
criteria for mental disorders.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond.  

The appellant need take no action unless otherwise notified.  
He may present additional evidence or argument while the case 
is in remand status at the RO.  Cf. Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



